UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2016 Date of Reporting Period: 12/31/2015 Item 1. Schedule of Investments. NICHOLAS II, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF DECEMBER 31, 2015 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 92.37% Consumer Discretionary - Automobiles & Components 1.59% 55,000 Delphi Automotive PLC $ 405,000 Gentex Corporation 6,484,050 11,199,200 Consumer Discretionary - Durables & Apparel 2.78% 91,250 Jarden Corporation * 5,212,200 112,500 Polaris Industries Inc. 9,669,375 85,000 Tupperware Brands Corporation 4,730,250 19,611,825 Consumer Discretionary - Retailing 12.56% 185,000 CarMax, Inc. * 9,984,450 580,000 LKQ Corporation * 17,185,400 145,000 Nordstrom, Inc. 7,222,450 42,500 O'Reilly Automotive, Inc. * 10,770,350 95,000 Signet Jewelers Limited 11,750,550 145,000 Tractor Supply Company 12,397,500 62,500 Ulta Salon, Cosmetics & Fragrance, Inc. * 11,562,500 135,000 Williams-Sonoma, Inc. 7,885,350 88,758,550 Consumer Discretionary - Services 3.55% 205,000 Dunkin' Brands Group, Inc. 8,730,950 142,306 InterContinental Hotels Group PLC 5,512,934 180,000 Starbucks Corporation 10,805,400 25,049,284 Consumer Staples - Food & Staples Retailing 1.12% 95,000 PriceSmart, Inc. 7,884,050 Consumer Staples - Food, Beverage & Tobacco 1.50% 57,500 J.M. Smucker Company (The) 7,092,050 90,000 WhiteWave Foods Company (The) - Class A * 3,501,900 10,593,950 Consumer Staples - Household & Personal Products 0.66% 55,000 Church & Dwight Co., Inc. 4,668,400 Financials - Banks 1.49% 485,000 Huntington Bancshares Incorporated 5,364,100 120,000 SunTrust Banks, Inc. 5,140,800 10,504,900 Financials - Diversified 3.78% 54,000 Affiliated Managers Group, Inc. * 8,627,040 170,000 Raymond James Financial, Inc. 9,854,900 115,000 T. Rowe Price Group, Inc. 8,221,350 26,703,290 Financials - Insurance 2.93% 110,000 Aon plc 10,143,100 217,000 Willis Group Holdings PLC 10,539,690 Page 1 20,682,790 Financials - Real Estate 1.54% 315,000 CBRE Group, Inc. * 10,892,700 Health Care - Equipment & Services 11.76% 145,000 Cardinal Health, Inc. 12,944,150 52,500 Cooper Companies, Inc. (The) 7,045,500 145,000 DaVita HealthCare Partners Inc. * 10,107,950 205,000 DENTSPLY International Inc. 12,474,250 350,000 IMS Health Holdings, Inc. * 8,914,500 185,000 ResMed Inc. 9,932,650 90,000 Teleflex Incorporated 11,830,500 82,500 Universal Health Services, Inc. - Class B 9,857,925 83,107,425 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 9.74% 32,500 Alexion Pharmaceuticals, Inc. * 6,199,375 10,000 Biogen Idec Inc. * 3,063,500 76,000 Celgene Corporation * 9,101,760 55,500 Jazz Pharmaceuticals public limited company * 7,801,080 140,000 Mylan N.V. * 7,569,800 57,500 Perrigo Company plc 8,320,250 14,500 Regeneron Pharmaceuticals, Inc. * 7,871,615 93,920 Thermo Fisher Scientific Inc. 13,322,552 44,000 Vertex Pharmaceuticals Incorporated * 5,536,520 68,786,452 Industrials - Capital Goods 10.36% 197,500 AMETEK, Inc. 10,584,025 291,000 Fastenal Company 11,878,620 205,000 Fortune Brands Home & Security, Inc. 11,377,500 130,000 IDEX Corporation 9,959,300 130,000 Nordson Corporation 8,339,500 75,000 Snap-on Incorporated 12,857,250 115,000 Westinghouse Air Brake Technologies Corporation 8,178,800 73,174,995 Industrials - Commercial & Professional Services 4.13% 280,000 ADT Corporation (The) 9,234,400 105,000 IHS Inc. - Class A * 12,435,150 62,500 Stericycle, Inc. * 7,537,500 29,207,050 Information Technology - Hardware & Equipment 3.84% 280,000 CDW Corporation 11,771,200 105,000 Harris Corporation 9,124,500 255,000 NCR Corporation * 6,237,300 27,133,000 Information Technology - Semiconductors & Semiconductor Equipment 3.55% 62,500 Avago Technologies Limited 9,071,875 228,750 Microchip Technology Incorporated 10,646,025 70,000 Skyworks Solutions, Inc. 5,378,100 25,096,000 Information Technology - Software & Services 14.10% 140,000 Akamai Technologies, Inc. * 7,368,200 135,000 ANSYS, Inc. * 12,487,500 170,000 CDK Global, Inc. 8,069,900 110,000 Check Point Software Technologies Ltd. * 8,951,800 Page 2 101,874 Fiserv, Inc. * 9,317,396 80,000 FleetCor Technologies, Inc. * 11,434,400 152,500 Global Payments Inc. 9,837,775 47,500 MercadoLibre, Inc. 5,431,150 100,000 Red Hat, Inc. * 8,281,000 255,000 Vantiv, Inc. - Class A * 12,092,100 80,000 Workday, Inc. * 6,374,400 99,645,621 Materials 1.39% 135,000 AptarGroup, Inc. 9,807,750 TOTAL COMMON STOCKS (cost $400,272,080) 652,507,232 SHORT-TERM INVESTMENTS 7.65% Commercial Paper - 7.38% $ 1,050,000 Diageo Capital plc 01/04/16, 0.77% 1,050,000 1,500,000 Kroger Co. (The) 01/04/16, 0.50% 1,500,000 500,000 Thomson Reuters Corporation 01/05/16, 0.80% 499,989 1,000,000 Valspar Corporation (The) 01/05/16, 0.51% 999,986 1,650,000 Bacardi U.S.A., Inc. 01/06/16, 0.51% 1,649,953 1,500,000 PPG Industries, Inc. 01/06/16, 0.70% 1,499,942 1,500,000 Medtronic Global Holdings S.C.A. 01/07/16, 0.43 % 1,499,946 1,500,000 WEC Energy Group, Inc. 01/07/16, 0.85% 1,499,894 2,000,000 Marriott International, Inc. 01/08/16, 0.65% 1,999,856 1,000,000 WEC Energy Group, Inc. 01/08/16, 0.85% 999,905 1,500,000 Eaton Corporation 01/11/16, 0.70% 1,499,796 2,000,000 Eaton Corporation 01/12/16, 0.70% 1,999,689 1,500,000 Aon Corporation 01/13/16, 0.55% 1,499,794 1,000,000 Bacardi-Martini B.V. 01/13/16, 0.55% 999,862 1,000,000 AutoZone, Inc. 01/14/16, 0.70% 999,806 1,250,000 Medtronic Global Holdings S.C.A. 01/14/16, 0.46% 1,249,840 1,000,000 NorthWestern Corporation 01/14/16, 0.70% 999,805 1,150,000 Valspar Corporation (The) 01/15/16, 0.58% 1,149,796 1,500,000 Bell Canada 01/19/16, 0.55% 1,499,656 1,100,000 Campbell Soup Company 01/19/16, 0.48% 1,099,780 500,000 Kellogg Company 01/19/16, 0.72% 499,850 2,000,000 Thomson Reuters Corporation 01/19/16, 0.58% 1,999,517 1,175,000 Bell Canada 01/20/16, 0.55% 1,174,713 750,000 Consolidated Edison Company of New York, Inc. 01/20/16, 0.73% 749,757 1,500,000 Rockwell Collins, Inc. 01/20/16, 0.78% 1,499,480 1,000,000 Clorox Company (The) 01/21/16, 0.45% 999,787 1,500,000 Corning Incorporated 01/21/16, 0.50% 1,499,646 1,000,000 Corning Incorporated 01/22/16, 0.50% 999,750 2,000,000 Kellogg Company 01/25/16, 0.65% 1,999,242 1,000,000 Consolidated Edison Company of New York, Inc. 01/26/16, 0.82% 999,499 2,000,000 Edison International 01/26/16, 0.75% 1,999,083 1,300,000 Bacardi Corporation 01/27/16, 0.76% 1,299,369 1,500,000 Nissan Motor Acceptance Corporation 01/28/16, 0.75% 1,499,250 1,200,000 Nissan Motor Acceptance Corporation 01/29/16, 0.75% 1,199,375 649,000 American Express Credit Corporation 02/02/16, 0.44% 648,778 1,000,000 Clorox Company (The) 02/01/16, 0.75% 999,417 1,500,000 Thomson Reuters Corporation 02/02/16, 0.72% 1,499,130 1,500,000 Hyundai Capital America, Inc. 02/03/16, 0.81% 1,498,987 1,500,000 Thomson Reuters Corporation 02/08/16, 0.74% 1,498,921 1,375,000 UnitedHealth Group Incorporated 02/19/16, 0.77% 1,373,647 52,134,493 Variable Rate Security - 0.27% 1,934,671 Fidelity Institutional Money Market Fund - Class I, 0.28% 1,934,671 Page 3 TOTAL SHORT-TERM INVESTMENTS (cost $54,069,164) 54,069,164 TOTAL INVESTMENTS (cost $454,341,244) - 100.02% 706,576,396 LIABILITIES, NET OF OTHER ASSETS - (0.02)% (157,583 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ * Non-income producing. As of December 31, 2015, investment cost for federal tax purposes was $454,166,294 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (10,387,799 ) Net unrealized appreciation $252,110,102 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2015 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 1,934,671 Level 2 - Commercial Paper 52,134,493 Level 3 - None - - Total $706,576,396 (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/18/2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/18/2016 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/18/2016
